PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/815,739
Filing Date: 15 Mar 2013
Appellant(s): Piccionielli, Gregory, A.



__________________
Gregory P. Gulliver
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 August 2021.

2 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 11-16 are rejected under 35 USC 101 as being directed to an abstract idea without being directed to either a practical application or significantly more than a general purpose computing system or an improvement to another technical field.
Claim 11 and dependent claims 12 and 13 are rejected under 35 USC 112 second amendment as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 11-16 are rejected under 35 USC 103 as being unpatentable over the combination of Speiser et al. (20070244749) in view of Piccionielli (20020107965).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim Rejections - 35 USC § 112
Applicant’s arguments are persuasive with respect to the rejection of Claims 11-13 under 35 USC 112 second paragraph and therefore the rejection is withdrawn.


Response to Arguments
Claim Rejections - 35 USC § 101
	Applicants’ argue that the Examiner, in underlining particular elements of the claimed invention related to elements identified as performing the invention and ignoring other elements of the claimed invention results in an erroneous conclusion by the Examiner that the claimed invention is directed to a judicial exception.
	a.	The Examiner respectfully disagrees and replies that while certain elements of the claims were identified and highlighted as the computing related elements performing the claimed functions of the invention, the Examiner notes that the claimed invention was examined in accordance with the guidelines issued under the 2019 PEG.  As such, the invention was evaluated considering the claimed limitations as viewed with respect to the written description, including all structural elements as claimed to perform the invention.  As a result of the implementation of the guidelines, and in accordance with the Examiner’s determination the claimed invention is expressed as a judicial exception, and evaluation as to whether or not the invention includes a practical application or comprises significantly more than a general purpose computing system, the claims were determined to not include a practical application or more than a general purpose computing device performing the claimed invention expressed as a judicial exception.  As explained in the rejection, the invention is determined to be directed to an abstract idea or judicial exception which is performed by a general purpose computing system, and falls into the category of certain methods of organizing human activities such as commercial or legal interactions including advertising, marketing, or sales activities or behaviors because the claims are directed to the presentation of a contest via a web based system and allowing viewers to wager or influence outcomes.  Such a presentation of human activities via a web page interface is well known and as well is accomplished by means of well-known and conventional computing and data processing procedures.  Thus the invention is clearly directed to marketing and/or sales activities which is an abstract idea.  
b.	While it is true that the claimed invention is implemented via a web page and methods supporting user interaction with the web page, including data entry, and further well known data transmission and display procedures which are implemented via component connections and internet architecture, none of the components or interactions as expressed by the claims or the written description, results in any discernable improvement to a computing system or another technical field.  The use of computing systems and components is conducted via well-known procedures and methods using well known and incidental general computing components.  Therefore, for these reasons, the rejection of all claims under 35 USC 101 is maintained.

Claim Rejections - 35 USC § 103
	Applicants argue that the claimed invention is not disclosed by cited reference Speiser because “the current collection of reward pool is equated to the access fee of Speiser.  First, no access fee is included in the claims.  Rather a pool of electronic funds is collected to change the performance to the desired outcome.  Second, the performance of Speiser is not being modified in response to the access fee.  When combined with the Piccionelli reference, the missing element of a reward directly affecting a live digital performance is not found in the combination.”
	a.	Examiner respectfully disagrees and replies first that the fees collected as disclosed by Speiser and as cited to in the rejection at least at paragraph [51] as recited, “entry fee may be required for each submitted entry, and the prize awarded to the winner or the top-rated contestants may be based at least in part on the total amount collected in the form of entry fees,” which the Examiner interprets, under a broadest reasonable interpretation, to disclose the combination of the collected fees into a reward pool which is then disbursed to contestants based upon performances in contests.  Thus the creation of a set of performance based rewards is a result of collecting fees by participants in Speiser’s disclosed system, and while the Applicants’ invention does not specifically claim the collection of fees, the collection of monetary funds for inclusion in a rewards pool is interpreted by the Examiner to equate to Applicant’s disclosures related the payment of funds or fees for use in a rewards pool.  As well, Speiser at least at paragraph [56] recites “contest manager 110 may provide an interface or interfaces allowing voters to bet or gamble on contest results,” which the Examiner, under a broadest reasonable interpretation, interprets to be the collection of funds provided by individual participants to be used in a reward pool from which funds are dispersed in accordance with the correct prediction of a contest winner.  Additionally, the Examiner notes at least Speiser paragraph [51], as cited to, relates a number of contest related scenarios by which winners are chosen, including reward funds derived from sponsorships, combinations of sponsorships and fees, subscription based contest participation, and earned credits from participating in contests.
	b.	Examiner respectfully points out that Speiser at least at paragraph [41] as cited in the rejection and as recited, “the establishment and execution of a "dating" contest, in which, for example, contestants 160 are allowed to provide entries containing information about themselves, to compete for the opportunity to have a social interaction or "date" with an individual (e.g., the contest creator) based on the votes of viewers of the entries,” which is interpreted by the Examiner to disclose the determination or modification of the outcome of a performance based upon the votes or participation of viewers of the performance.  That is, the viewers of the performance participate in the determination of the outcome of the performance by placing bets or voting.  Examiner also notes a number of different performance related contests are disclosed at least at paragraph [41], including singing, podcasts, comedy performances, which a person of skill in the art would interpret to include a wide range of contests as contemplated by Speiser and would be apparent to a person skilled in the art for which the votes and bets of viewers may impact the performances provided by the participants.
	In summary, the Examiner has determined that the combination of references Speiser in view of Piccionielli discloses the claimed invention as explained above, detailing the provision of a web based interface to facilitate viewer and contestant prizes which can be awarded based on the performance of specified actions, and the Examiner further points out that non-cited sections of the two references Speiser and Piccionielli further detail relevant disclosures.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
Conferees:

/Melanie Weinhardt/
RQAS, OPQA

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.